 

Exhibit 10.10

REXFORD INDUSTRIAL REALTY, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

(Revised as of March 12, 2014)

This Rexford Industrial Realty, Inc. (the “Company”) Non-Employee Director
Compensation Program (“Program”) for the Company’s non-employee directors (the
“Directors”) is effective as March 12, 2014, and amends and replaces in its
entirety the Program approved by the Board of Directors (the “Board”) effective
upon the closing of the Company’s initial public offering (the “IPO”).
Capitalized terms not otherwise defined herein are as defined in the Rexford
Industrial Realty, Inc. and Rexford Industrial Realty, L.P. 2013 Incentive Award
Plan (the “Plan”).

Cash Compensation

Effective March 12, 2014, our Directors are entitled to receive annual retainers
in the following amounts, pro-rated for any partial year of service (replacing
the prior retainers):

 

Director:

  

$

30,000

  

Chair of Audit Committee:

  

$

20,000

  

Chair of Compensation Committee:

  

$

10,000

  

Chair of Nominating and Corporate Governance Committee:

  

$

10,000

  

Lead Independent Director:

  

$

25,000

  

The Chairman of the Board shall receive an annual retainer of $250,000
(pro-rated for any partial year of service) in lieu of the $25,000 annual
retainer payable to Directors.

All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable calendar quarter, but in no event more than
30 days after the end of such quarter.

Equity Compensation

 

IPO Restricted Stock Grant:

  

Each Director who served at the IPO, other than the Chairman of the Board, was
granted Restricted Stock with a value of $40,000 on the date of the closing of
the IPO (the “IPO Grant”). The IPO Grant vests in substantially equal one-third
installments on the first, second and third anniversaries of the closing of the
IPO, subject to continued service.

 

 

Initial Restricted Stock Grant:

  

Each Director who is initially elected to serve on the Board after the IPO shall
be granted on the date of such initial election or appointment Restricted Stock
with a value equal to $40,000; provided, that if such initial election or
appointment does not occur at an annual meeting of the Company’s stockholders,
the value of the Restricted Stock grant will equal the product of (i) $40,000
multiplied by (ii) a fraction, the numerator of which equals the number of full
calendar months from the date of such election or appointment through the first
anniversary of the most recent annual meeting of the Company’s stockholders (or
the IPO, if no such annual meeting has yet occurred) and the denominator of
which equals twelve (the “Initial Grant”).

 

 

 

  

The Initial Grant shall vest in full on the earlier of (i) the date of the
annual meeting of the Company’s stockholders next following the grant date (it
being understood that the Initial Grant shall vest on the date of such annual
meeting whether or not the Director is re-elected at such meeting, so long as
the Director serves through such meeting) and (ii) the first anniversary of the
grant date, subject in each case to continued service.

 

 

Annual Restricted Stock Grant:

  

Each Director serving on the Board as of the date of each annual meeting of
stockholders and who is re-elected for another year of service as a Director at
such annual meeting shall be granted Restricted Stock with a value of $45,000 on
the date of the applicable annual meeting (the “Annual Grant”).

Each Annual Grant will vest in full on the earlier of (i) the date of the annual
meeting next following the grant date (it being understood that the Annual Grant
shall vest on the date of such annual meeting whether or not the Director is
re-elected, so long as the Director serves through such meeting) and (ii) the
first anniversary of the grant date, subject to continued service.

1

--------------------------------------------------------------------------------

 

Miscellaneous

For purposes of determining the number of shares subject to each IPO Grant, each
Initial Grant and each Annual Grant, (i) in the case of an IPO Grant, the dollar
value of such grant was divided by the IPO price per share of Common Stock, and
(ii) in the case of an Initial Grant or an Annual Grant, the dollar value of
such grant shall be divided by the Common Stock closing price on the date of
such grant, in each case rounded up to the nearest whole share of Common Stock.

All applicable terms of the Plan apply to this Program as if fully set forth
herein, and all grants of Restricted Stock hereby are subject in all respects to
the terms of such Plan (as applicable). The grant of any Restricted Stock under
this Program shall be made solely by and subject to the terms set forth in a
written agreement in a form to be approved by the Board and duly executed by an
executive officer of the Company.

Amendment, Modification and Termination

This Program may be amended, modified or terminated on a prospective basis by
the Board in the future at its sole discretion.

2